Citation Nr: 1342066	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified in support of this claim during a hearing held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is in the Veteran's electronic claims file (Virtual VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, who has been diagnosed with PTSD, claims that, on active duty, he served in Korea's demilitarized zone (DMZ) (Camp Greaves from September 1971 to January 1972 and Camp Liberty Bell from January 1972 to October 1972), where he witnessed a Sergeant from a nearby outfit trip a landmine and lose his leg and, while using weapons emptied of ammunition, feared hostile military activity.  He claims, although he was not in a "combat zone", he received hostile fire pay for his service there.  During his hearing, he submitted an article on the DMZ, which lends credibility to his assertions.  

He requests VA to obtain his unit's records in support of his claim.  Indeed, with regard to verifying the Veteran's alleged stressors, such records would be helpful as would all pertinent Leave and Earnings Statements (LES) from his time in the DMZ.

In addition, on remand the Veteran's updated VA treatment records should be obtained and he should be afforded an additional VA examination, as set forth below.

Accordingly, this claim is REMANDED for the following action:

1.  Exhaust all avenues of development, including by contacting the U. S. Army, Defense Finance and Accounting Service (DFAS) and any other appropriate authority, in an effort to verify that the Veteran served in the DMZ when alleged, received hostile pay for his service there, and was in the area at the time the reported landmine incident occurred.  The Veteran has stated that he witnessed a Sergeant from a nearby outfit trip a landmine and lose his leg.

a.  Specifically request the Veteran's Leave and Earnings Statements (LESs) from September 1971 to October 1972, when he reportedly served at Camps Greave and Liberty Bell in the DMZ.

b.  Also request unit records from Company B, 1/31 Infantry Division EUSA for the same time period.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2012.

3.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to include PTSD, dysthymia, etc.

In regard to EACH diagnosed condition (to include any dysthymia), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  For the purpose of rendering this opinion, the Veteran's description of his in-service stressors should be presumed to be true.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

